Citation Nr: 1608126	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-04 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for psoriasis, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for arthritis, to include psoriatic arthritis, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to April 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.

In February 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran's claims were remanded by the Board for further development in April 2011 and June 2014.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Veteran claims entitlement to service connection for psoriasis, to include as secondary to PTSD, and entitlement to service connection for arthritis, to include psoriatic arthritis, to include as secondary to PTSD.  Although further delay is regrettable, the Board is of the opinion that additional development is required before the Veteran's claims are decided.

By way of background, this case was remanded by the Board in April 2011 for further development.  The Veteran was afforded a VA examination in May 2012.  The examiner concluded that the Veteran's psoriasis was less likely than not caused or aggravated by his service-connected PTSD, and did not provide an opinion as to the Veteran's psoriatic arthritis.  In June 2014, the Board found the examiner's opinion to be inadequate and again remanded the Veteran's claims.  He was afforded an additional examination in July 2014.  The July 2014 examiner concluded that the Veteran's psoriasis was less likely than not caused or permanently worsened by his PTSD.  She also found that the Veteran had two types of arthritis, erosive arthritis of the left fourth proximal phalanx and primary osteoarthritis of multiple joints.  She concluded that the former was not related to active duty, but was at least as likely as not due to the Veteran's psoriasis, and that the latter was not etiologically related to the Veteran's active service and was not caused or worsened by his PTSD.

The Board first notes that with respect to psoriasis, the Veteran's primary theory is that service connection is warranted as secondary to his service-connected PTSD.  However, the Veteran reported to the July 2014 examiner that his psoriasis began right after Vietnam, and that patches of dry skin were present when he returned home.  Although the Board's June 2014 remand only instructed the examiner to provide an opinion as to whether the Veteran's psoriasis was caused or permanently worsened by his service-connected PTSD, in its analysis the Board stated that the May 2012 examiner "only provided an opinion regarding secondary service connection for psoriasis."  The July 2014 examiner apparently did not interpret this statement to require her to provide an opinion as to direct service connection, that is, as to whether the Veteran's psoriasis was incurred in or is otherwise etiologically related to his military service, and she did not do so.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that the July 2014 examiner's failure to provide an opinion addressing the Veteran's theory of direct service connection constitutes a failure to comply with the Board's June 2014 remand.  Therefore, a new examination and opinion are warranted.

In addition, the Board notes that in concluding that the Veteran's psoriasis was less likely than not caused or permanently worsened by his PTSD, the July 2014 examiner stated that there is no research data that shows a cause and effect relationship between psoriasis and PTSD, and no scientific basis to attribute the naturally occurring ups and downs of the condition to any particular cause.  However, the examiner acknowledged that some have postulated that environmental factors, including stress, may trigger manifestations of psoriasis.  In addition, the Board notes that the Veteran's May 2012 VA examiner stated that stress can in some individuals play a role, "per literature," and stated that environmental factors play a role in the pathogenesis of psoriasis, including stress.  Moreover, the Board notes that Dr. Simin Zarandy-Vafa, the Acting Chief at the Gainesville VAMC Dermatology Clinic, stated in a May 2011 note that the Veteran's psoriasis and worsening psoriatic arthritis could well be caused by PTSD, and stated in a July 2014 note that the Veteran, "has psoriasis and worsening psoriatic arthritis due to PTSD and other amounts of stress."

The Board also notes that as part of the rationale for her opinion, the July 2014 examiner stated that a review of the history of the Veteran's PTSD and psoriasis revealed no correlation whatsoever between the severity of PTSD and the severity of psoriasis.  The Board finds that this statement is not supported by the record, and has located four specific examples of statements by the Veteran correlating increased stress from PTSD to increased symptoms from his psoriasis and arthritis.  First, a March 2009 nursing triage note records the Veteran's statement that he needed to see a health professional because he had been having increased stress, which lead to outbreaks of his psoriasis and arthritis pain.  Second, a March 2010 psychology treatment note records the Veteran's reports that he was feeling a good deal of physical discomfort from his psoriasis and arthritis.  On that date, the Veteran also reported having nightmares related to his service in Vietnam one to two times per week.  Third, a May 2010 psychology treatment note states that the Veteran had recently been having more difficulty with his psoriatic arthritis.  On that date the Veteran also reported continued difficulty with sleeping, frequent nightmares of his service in Vietnam, and fatigue.  Fourth, a September 2010 psychology note records the Veteran's complaints of increased symptoms of his PTSD, which resulted in an exacerbation of his psoriatic arthritis.

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In light of the conflicting physician statements of record, and the examiners' failure to address the Veteran's lay statements regarding his symptoms, the Board finds that a remand for an additional examination and opinion are warranted.

Regarding the Veteran's claim for service connection for arthritis, the Board notes that the July 2014 examiner found that the Veteran has two forms of arthritis, erosive arthritis of the left fourth proximal phalanx, and primary osteoarthritis of multiple joints.  She concluded that the former was not related to active duty, but was at least as likely as not due to the Veteran's psoriasis, and that the latter was not etiologically related to the Veteran's active service or caused or worsened by his PTSD.  The Board first recognizes that a decision granting service connection for psoriatic arthritis would naturally follow from a decision granting service connection for psoriasis, but that this is not the case for osteoarthritis.  Because the record contains conflicting medical evidence as to the type of arthritis the Veteran has, including numerous diagnoses of psoriatic arthritis, the Board finds that an additional examination and opinion are also warranted to address the nature and etiology of the Veteran's arthritis.
 
On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, who has not yet performed an examination or proffered an opinion in this case, to determine the nature and etiology of the Veteran's psoriasis and arthritis.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination of the Veteran and the review of the relevant records and lay statements, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's psoriasis:

a) originated during his period of active service or is otherwise etiologically related to his active service; 

b) was caused by his service-connected PTSD; or

c) was permanently worsened by his service-connected PTSD.

In providing this opinion, the examiner must address the Veteran's statement that his psoriasis began right after Vietnam, and that patches of dry skin were present when he returned home.

The examiner must also discuss the Veteran's competent statements, discussed more fully above, to the effect that increased symptoms of his PTSD have tended to cause an exacerbation of his psoriasis and arthritis.

The examiner must also discuss the May 2012 examiner's statement that stress plays a role in the pathogenesis of psoriasis, and Dr. Simin Zarandy-Vafa's statement to the effect that the Veteran's psoriasis and worsening psoriatic psoriasis are due to his PTSD.  The examiner's discussion must also address any existing medical literature addressing whether there is a correlation between PTSD and psoriasis or arthritis.

Next, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's arthritis, to include psoriatic arthritis:

a) originated during his period of active service or is otherwise etiologically related to his active service; 

b) was caused by his service-connected PTSD; or

c) was permanently worsened by his service-connected PTSD, including by PTSD causing a permanent worsening of his psoriasis, which in turn caused a permanent worsening of his arthritis.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


